Citation Nr: 0300591	
Decision Date: 01/10/03    Archive Date: 01/28/03

DOCKET NO.  99-11 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for pulmonary 
tuberculosis.

2. Entitlement to service connection for arthritis. 


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran rendered honorable USAFFE (United States Armed 
Forces in the Far East) service from September 1941 to 
June 1946.  He was a prisoner of war from May 1942 to 
January 1943. 

This matter is before the Board of Veterans' Appeals 
(Board) following a Board Remand of January 2001.  This 
matter was originally on appeal from an August 1998 rating 
decision of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Manila, the Republic of the 
Philippines.

The Board notes that in appellant's Substantive Appeal, he 
also put forth a claim of entitlement to non-service 
connected pension benefits.  The RO did not address this 
matter in the July 1999 rating decision.  Accordingly, 
this matter is referred to the RO for appropriate action.  


FINDINGS OF FACT

1. The evidence does not show that the appellant's 
currently diagnosed pulmonary
tuberculosis first manifested during service or manifested 
to a degree of 10 percent or more within three years from 
appellant's discharge from service.

2. The evidence does not show that the appellant's 
currently diagnosed arthritis
first manifested during service or manifested to a degree 
of 10 percent or more within one year from appellant's 
discharge from service.

3. The veteran was a prisoner of war.

4. Pulmonary tuberculosis and arthritis are not disease 
processes specific to former
prisoners of war.  


CONCLUSIONS OF LAW

1. Pulmonary tuberculosis was not incurred in or aggravated 
during active
service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 
3.309, 3.370, 3.371, 3.374 (2002).

2. Arthritis was not incurred in or aggravated during 
active service.  38 U.S.C.A.
§§ 1110, 5103, 5103A (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board remanded the veteran's claims in January 2001 in 
order to retrieve treatment records identified by the 
appellant and to comply with the Veteran's Claim 
Assistance Act of 2000 (VCAA), which was enacted during 
the pendency of this appeal.  The VCAA redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002); 38 C.F.R. § 3.159 (2002).  In the Board's Remand, 
the Board directed the RO to attempt to obtain the records 
identified by the appellant in his March 1999 VA Form 21-
4142.  On a subsequent VA Form 21-4142 the appellant 
submitted in May 2001, the RO noted on the form that 
treatment records from Dr. J.A. were previously requested 
in February 1998.  In a January 2001 letter to the 
appellant, the RO informed the appellant that the RO 
requested records from Dr. J.A., but never received a 
response.  The RO correctly noted that it was ultimately 
the appellant's responsibility to ensure that evidence he 
identified was made available to VA, but the Board adds 
that the VCAA generally requires that VA make at least one 
follow-up request when the initial request for records 
fails to produce the records.  38 C.F.R. § 3.159(c)(1).  A 
follow-up request, however, is not necessary as the 
identified records are purported to show that the 
appellant was treated for arthritis in September 1996 or 
on October 14, 1996.  As will be discussed later in this 
decision, there is already evidence of record that the 
appellant currently has arthritis, so to further delay a 
decision on the merits of appellant's claim to make 
another attempt to retrieve records that merely confirm 
other evidence already of record would be of little value.  
The Board notes that other records identified by the 
appellant in his March 1999 and May 2001 VA Forms 21-4142 
were either previously obtained or unavailable due to the 
death of the physician.  Concerning the latter, the 
appellant has not identified an alternative custodian for 
Dr. M.M.'s records.  Lastly, the RO determined that 
medical examinations were necessary and were afforded in 
July 2002.  The RO reviewed the veteran's claim and issued 
a Supplemental Statement of the Case (SSOC) in September 
2002 and confirmed its prior denial.  By a letter dated in 
September 2002, the RO gave the veteran the opportunity to 
make any comment desired within 60 days, concerning the 
SSOC.  The veteran responded and submitted documents.  
Based on the foregoing actions, the RO complied with the 
Remand instructions of January 2001.  Stegall v. West, 11 
Vet. App. 268 (1998).

In so finding that the RO complied with the Remand 
instructions, the Board also finds that the requirements 
under the VCAA have been substantially met.  The veteran 
was provided adequate notice as to the evidence needed to 
substantiate his claims and the reasons the claims were 
denied.  The RO provided the veteran with a copy of the 
August 1998 rating decision, November 1998 Statement of 
the Case (SOC), and September 2002 Supplemental Statement 
of the Case (SSOC).  The September 2002 SSOC with cover 
letter and the January 2001 RO letter provided the veteran 
with notice of the VCAA and VA's duties thereunder.  The 
January 2001 letter advised the veteran in detail of what 
type of evidence and what the evidence must show to 
establish entitlement to service-connected compensation 
benefits for the claimed disabilities.  The RO also made 
satisfactory efforts to ensure that all relevant evidence 
was associated with the claims file.  As previously noted, 
the RO obtained treatment records and afforded the veteran 
medical examinations in July 2002.   The veteran has not 
made the RO or the Board aware of any other evidence 
relevant to his appeal that needs to be obtained.  Based 
on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this 
appeal and no further development is required to comply 
with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Moreover, VA has fully 
discharged its duty to notify the claimant of the evidence 
necessary to substantiate the claims and of the 
responsibility of VA and the claimant for obtaining such 
evidence.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Accordingly, the Board will proceed with 
appellate review.

Service medical records only note that the appellant was 
diagnosed with rheumatism muscular in August of some year.  
There were no findings of pulmonary tuberculosis (PTB) or 
arthritis reported in any of the records-including the 
report of a physical examination conducted in May 1945.  
Thus, no in-service incurrence of PTB or arthritis is 
shown.  

The earliest post-service medical records date in 1992.  
Veterans Memorial Medical Center records dated in 1992 
show that the appellant presented with complaints of a 
productive cough of one-year duration.  The appellant 
related a ten-year history of similar symptoms.  He 
indicated that a chest x-ray taken ten years ago revealed 
minimal pulmonary tuberculosis for which he was prescribed 
medications.  The 1992 examiner provided a diagnosis of 
pulmonary tuberculosis.  The July 2002 VA examination 
report, however, indicates that the appellant's PTB is 
currently inactive.  It is notable that the appellant 
related that a chest x-ray taken in 1951 revealed minimal 
PTB.  The examining physician provided a diagnosis of PTB, 
bilateral, inactive class IV.  On the appellant's VA Form 
21-4142, he indicated that he was treated in 1946 for PTB 
but that the physician was deceased.  The appellant's 
conflicting statements concerning the date of onset of his 
PTB or related symptoms coupled with the absence of 
medical records weighs heavily against the veteran's 
claim.  The evidence does not show that the appellant's 
currently diagnosed PTB first manifested during service or 
manifested to a degree of 10 percent or more within three 
years from appellant's discharge from service; therefore, 
service connection for PTB is not warranted.  38 C.F.R. §§ 
3.303, 3.307, 3.309.  

In regard to the appellant's arthritis claim, it was noted 
on the June 1998 Prisoner of War Protocol examination 
report that the veteran had no war related bone or joint 
problems, so apparently no examinations specific to these 
problems were conducted.  The July 2002 VA examination 
report shows that the appellant reported a history of 
onset of symptoms in 1988.  The examining physician 
provided the following diagnoses:  gouty arthritis; 
degenerative joint disease, minimal, both feet; 
degenerative joint disease, knees; and normal wrist 
joints.  Although the appellant is currently diagnosed 
with arthritis, the evidence does not show that this 
disease first manifested during service or manifested to a 
degree of 10 percent or more within one year from 
appellant's discharge from service; therefore, service 
connection for arthritis is not warranted.  38 C.F.R. §§ 
3.303, 3.307, 3.309.  

The Board acknowledges that the appellant is a former 
prisoner of war, so consideration must be given to the 
presumption set forth under 38 C.F.R.                 § 
3.309(c).  The June 1998 Prisoner of War Protocol 
examination report is replete with notations that the 
appellant denied that he sustained any injuries during 
World War II-which would include the period he spent as a 
prisoner of war.  Service medical records are also absent 
any such references to injuries.  Post-traumatic 
osteoarthritis is a disease process enumerated under 38 
C.F.R. § 3.309(c) and subject to presumptive service 
connection.  The appellant, however, does not have 
arthritis associated with an injury or trauma to a 
specific joint based on the June 1998 examination report 
and service medical records.  As PTB and arthritis are not 
disease processes enumerated under 38 C.F.R. § 3.309(c), 
the presumptions under 38 C.F.R. § 3.307, 3.309(c) do not 
apply.  As the preponderance of the evidence is against 
the veteran's claims, the "benefit of the doubt" rule is 
not applicable.          38 U.S.C.A. § 5107(b) (West Supp. 
2002).


ORDER

Service connection for pulmonary tuberculosis is denied.

Service connection for arthritis is denied. 



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

